DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-18 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kubo (US 2021/0269020 A1) and Yamamura (US 2019/0066514 A1).
 	1) Regarding claims 1, Kubo discloses a vehicle parking assist apparatus (Figs. 1-3: parking assist device 1) comprising:  	at least one sensor mounted on a vehicle (Fig. 1: sonar 30 and/or camera 20) to detect information on a parking lot used to autonomously park the vehicle in the parking lot (¶0044); and  	an electronic control unit (Fig. 1: controller 100) which can execute a parking assist control to autonomously park the vehicle in the parking lot with using information on the parking lot detected by the at least one sensor (¶0044-49),  	 	As per the limitation wherein the electronic control unit is configured to register the information on the parking lot as parking lot information.  	(Kubo discloses, in ¶0035-37, that parking lot information is stored into a server when a parking operation has been performed, which suggest that the system is configured to register parking lot information that is to be used for storing. 	Yamamura discloses, in ¶0117, the concept of configuring a controller to be able to register parking lot information. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a controller to be able to register parking lot information as taught by Yamamura, into the system as taught by Kubo, with the motivation to enhance the storage features of the system. 	As per the limitation wherein: 	the electronic control unit configured to execute the parking assist control with using the parking lot information (Kubo: ¶0035-37; ¶0039-45); and  	the electronic control unit is further configured:  		to allow a user of the vehicle to request a deletion of the parking lot information as the electronic control unit executes the parking assist control without using the parking lot information (Yamamura: ¶0067-69);  		to prevent the user of the vehicle from requesting the deletion of the parking lot information as the electronic control unit executes the parking assist control with using the parking lot information (according to applicant’s specification, in ¶0009, prevent a user from requesting deletion may be performed by the system being configured not to display in certain conditions. Yamamura discloses, in ¶0126, the concept only displaying parking lot information when the system detects certain distance thresholds to prevent erroneous user selections. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept only displaying parking lot information when the system detects certain distance thresholds to prevent erroneous user selections (e.g., erroneous deletion selection), with the motivation to enhance the user selection content distribution features of the system); and  		to delete the parking lot information when the deletion of the parking lot information is requested (Yamamura: ¶0067-69). 	2) Regarding claim 2, Kubo and Yamamura teach wherein:  	the vehicle parking assist apparatus further comprises a display (Kubo: Fig. 1: display portion 160; Yamamura: Fig. 2: display device 8);  	the electronic control unit can display an information deleting image on the display to which the user of the vehicle can apply a touch interaction to request the deletion of the parking lot information (Yamamura: ¶0067-69); and  	the electronic control unit is configured:  		to display the information deleting image on the display to allow the user of the vehicle to request the deletion of the parking lot information as the electronic control unit executes the parking assist control without using the parking lot information (Yamamura: ¶0069);  		not to display the information deleting image on the display to prevent the user of the vehicle from requesting the deletion of the parking lot information as the electronic control unit executes the parking assist control with using the parking lot information (see analysis of the rejection of claim 1; also see Yamamura: ¶0126). 	3) Regarding claim 7, Kubo and Yamamura teach wherein: 	the at least one sensor is at least one camera (Kubo: Figs. 1-2: camera 20; Yamamura: Figs. 1-2: imaging unit 15) mounted on the vehicle to take images of views surrounding the vehicle (Kubo: Figs. 1-2); and  	the at least one camera detects information on the taken image of the parking lot as the information on the parking lot (Kubo: Fig. 8; Yamamura: Fig. 6). 	4) Regarding claim 8, Kubo and Yamamura teach wherein: 	the at least one camera includes: a front camera which takes the image of the view ahead of the vehicle (Kubo: Fig. 2; Yamamura: Fig. 1); rear camera which takes the image of the view behind the vehicle (Kubo: Fig. 2; Yamamura: Fig. 1), a left camera which takes the image of the view at the left side of the vehicle (Kubo: Fig. 2; Yamamura: Fig. 1); and a right camera which takes the image of the view at the right side of the vehicle (Kubo: Fig. 2; Yamamura: Fig. 1). 	5) Regarding claim 9, Kubo and Yamamura teach wherein: 	the at least one sensor is at least one camera mounted on the vehicle to take images of views surrounding the vehicle (Kubo: Figs. 2 and 8; Yamamura: Figs. 1 and 6); and the at least one camera detects information on feature points in the taken image of the parking lot as the information on the parking lot (Kubo: ¶0093 with regard to the parking lot point of interest information). 	6) Regarding claim 10, Kubo and Yamamura teach wherein: 	the electronic control unit is configured to execute the parking assist control with realizing a relationship in position between the vehicle and the parking lot by comparing the information on the parking lot currently detected by the at least one sensor with the parking lot information (Yamamura:¶0126).
Claim(s) 11-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kubo and Yamamura, and in further view of Choe (KR 20140052421 A). 	q) Regarding claim 11, Kubo and Yamamura with the same motivation to combine as presented in the rejection of claim 1 teach a vehicle parking assist apparatus comprising:  	at least one sensor mounted on a vehicle to detect Information on a parking lot used to autonomously park the vehicle in the parking lot (see analysis of the rejection of claim 1); and  	an electronic control unit which can execute a parking assist control to autonomously park the vehicle in the parking lot with using information on the parking lot detected by the at least one sensor (see analysis of the rejection of claim 1),  	wherein:  	the electronic control unit is configured:  		to register the information on the parking lot as parking lot information (see analysis of the rejection of claim 1); and  	 	to execute the parking assist control with using the parking lot information (see analysis of the rejection of claim 1); and  	the electronic control unit is further configured:  		to delete the parking lot information when a deletion of the parking lot information is requested by a user of the vehicle as the electronic control unit executes the parking assist control without using the parking lot information (see analysis of the rejection of claim 1).  		 	As per the limitation not to delete the parking lot information even when the deletion of the parking lot information is requested by the user of the vehicle as the electronic control unit executes the parking assist control with using the parking lot information. 	Choe discloses, in ¶0020, the concept of only allowing deletion of parking information only when automatic parking not activated, hence while the automatic parking feature is operating the user cannot delete parking information. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of only allowing deletion of parking information only when automatic parking not activated as taught by Choe, into the system as taught by Kubo and Yamamura, with the motivation to enhance the parking features of the system. 	2) Regarding claim 12, see analysis of the rejection of claim 2. 	3) Regarding claim 15, see analysis of the rejection of claim 7. 	4) Regarding claim 16, see analysis of the rejection of claim 8. 	5) Regarding claim 17, see analysis of the rejection of claim 9. 	6) Regarding claim 18, see analysis of the rejection of claim 10.
Allowable Subject Matter
Claim(s) 3-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20210107462 A1; US 20210107462 A1, parking assistance systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684